DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 04/08/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/30/2020 and 04/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.




Election/Restrictions
Applicant’s election of species II: claims 1-7, 9-11 and 18-20 in the “Response to Election / Restriction Filed” filed on 10/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, the features of claim 19 such as “wherein sidewalls of the P-type III-V composition layer are vertical aligned 30with two sides of the gate electrode” does not support species II (Figure 2). Therefore, claim 19 is withdrawn.

This office action considers claims 1-20 pending for prosecution, wherein claims 8, 12-17 and 19 are withdrawn from further consideration, and 1-7, 9-11, 18 and 20 are presented for examination.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6-7, 9-11, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMIZU et al ( US 2018/0026124 A1; hereafter SHIMIZU).

Regarding Claim 1, SHIMIZU discloses a high electron mobility transistor (HEMT), comprising: 
a substrate ( substrate 10);
 a P-type III-V composition layer (Fig 1, element 24, GaN layer, Para [ 0066-0067]) disposed on the substrate ( substrate 10);
a gate electrode (Fig 1, gate electrode 28, Para [ 0068]) disposed on the P-type IIl-V composition layer (Fig 1, element 24, Para [ 0066-0067]); and 10a carbon containing layer ( light doped region 22b, Para [ 0080])  disposed under the P-type III-V composition layer (Fig 1, element 24, Para [ 0066-0067]).  

Regarding Claim 2, SHIMIZU disclose the high electron mobility transistor according to claim 1, SHIMIZU further disclose wherein a dopant concentration of carbon in the carbon containing layer is 1E15-1E21/cm3 (Para [0080]).  

Regarding Claim 6, SHIMIZU disclose the high electron mobility transistor according to claim 1, 2Appl. No. 16/843,851 Reply to Office action of August 05, 2021 SHIMIZU further disclose wherein the P-type III-V composition layer comprises a divalent dopant (Para [0172]).  

Regarding Claim 7, SHIMIZU disclose the high electron mobility transistor according to claim 6, SHIMIZU further disclose wherein the divalent dopant comprises magnesium (Mg) (Para [0172]).  

 Regarding Claim 9, SHIMIZU disclose the high electron mobility transistor according to claim 1, SHIMIZU further disclose further 15comprising: a channel layer ( channel layer 14, Para [ 0039]) disposed on the substrate ( substrate 10), wherein the carbon containing layer ( light doped region 22b, Para [ 0080]) is disposed between the P-type III-V composition layer (24) and the channel layer (14).  

20 Regarding Claim 10, SHIMIZU disclose the high electron mobility transistor according to claim 9, SHIMIZU further disclose further comprising: a barrier layer ( Fig 1, barrier layer 16, Para [ 0039]) disposed between the P-type III-V composition layer (24) and the channel layer (14), and the barrier layer (16) is disposed under the carbon containing layer ( light doped region 22b, Para [ 0080]).  

Regarding Claim 11, SHIMIZU disclose the high electron mobility transistor according to claim 10, SHIMIZU further disclose wherein the barrier layer comprises Al,1Ga1.iXN, and the X1 is a constant greater than 0 and less than 1 ( Para [ 0043]).  

Regarding Claim 18, SHIMIZU disclose the high electron mobility transistor according to claim 1, SHIMIZU further disclose further 25comprising a source electrode (source 18, 

Regarding Claim 20, SHIMIZU discloses a method of forming a high electron mobility transistor, comprising: 
providing a substrate  ( substrate 10);
 5forming a P-type III-V composition layer (Fig 1, element 24, GaN layer, Para [ 0066-0067])  on the substrate ( substrate 10); forming a gate electrode (Fig 1, gate electrode 28, Para [ 0068]) on the P-type Ill-V composition layer  (Fig 1, element 24, GaN layer, Para [ 0066-0067]); and forming a carbon containing layer ( light doped region 22b, Para [ 0080]) under the P-type III-V composition layer (Fig 1, element 24, GaN layer, Para [ 0066-0067]).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al ( US 2018/0026124 A1; hereafter SHIMIZU) in view of  HAMADA et al ( US 2019/0148485 A1; hereafter HAMADA).

Regarding Claim 3, SHIMIZU disclose the high electron mobility transistor according to claim 1, But, SHIMIZU does not disclose explicitly wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound.  

In a similar field of endeavor, HAMADA discloses wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound (Para [0059]).
Since SHIMIZU and   HAMADA are both from the similar field of endeavor, and using silicon carbide film, the purpose disclosed by   HAMADA would have been recognized in the pertinent art of SHIMIZU. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SHIMIZU in light of HAMADA teaching “wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound (Para [0059])” for further advantage such as improve device performance.

20 Regarding Claim 4, SHIMIZU and HAMADA discloses the high electron mobility transistor according to claim 3, HAMADA  further discloses wherein the carbon doped III-V compound comprises carbon doped silicon (C:Si) (Para [0059]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SHIMIZU in light of HAMADA .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al ( US 2018/0026124 A1; hereafter SHIMIZU) in view of  YAMADA ( US 2018/0145148 A1; hereafter YAMADA).

25 Regarding Claim 5, SHIMIZU discloses the high electron mobility transistor according to claim 1, SHIMIZU further disclose wherein the P-type III-V composition layer comprises a first thickness ( element 24, GaN layer) and the carbon containing layer comprises a second thickness ( light doped region 22b, Para [ 0057], greater than 10nm and less than 100nm) .

But, SHIMIZU does not disclose explicitly the second thickness is 1/10~1/100 of the first thickness.  
In a similar field of endeavor, YAMADA discloses thickness of GaN layer 2nm or less and more preferably 1nm (Para [0037]). Therefore, GaN layer as III-V compositon layer, which thickness 2nm or less and more preferably 1nm and SHIMIZU discloses  carbon containing layer comprises a second thickness ( light doped region 22b, Para [ 0057], greater than 10nm and less than 100nm, so second thickness is can be 1/10~1/100 of the first thickness.  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SHIMIZU in light of YAMADA SHIMIZU discloses carbon containing layer comprises a second thickness (light doped region 22b, Para [0057], greater than 10nm and less than 100nm, so second thickness is can be 1/10~1/100 of the first thickness” for further advantage such to provide desire thickness and enhance device performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898